EXHIBIT 10.3

LIMITED STANDSTILL AGREEMENT

This AGREEMENT (the “Agreement”) is made as of the 30th day of March, 2007, by
the signatories hereto (each an “Insider”), in connection with his or her
ownership of shares of Avicena Group, Inc., a Delaware corporation (the
“Company”).

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Insider agrees as follows:

1. Background.

a. Insider is the actual and/or beneficial owner of the amount of shares of the
Common Stock, $0.001 par value, of the Company (“Common Stock”) and rights to
purchase Common Stock designated on the signature page hereto.

b. Insider acknowledges that the Company has entered into or will enter into an
agreement (“Securities Purchase Agreement”) with each buyer (collectively, the
“Buyers”) of the Company’s Series B Preferred Stock (“Preferred Stock”) and
warrants (“Warrants”), for the sale to the Buyers of an aggregate of up to
$14,750,000 of Preferred Stock and Warrants (the “Offering”). Insider
understands that, as a condition to proceeding with the Offering, the Buyers
have required, and the Company has agreed to obtain an agreement from the
Insider, to refrain from selling any securities of the Company from the date of
the Securities Purchase Agreement until the three (3) year anniversary of the
date hereof (the “Restriction Period”), as further described herein.

2. Share Restriction; Non-Default.

a. The Insider agrees that during the Restriction Period, the Insider will not
sell or transfer, directly or indirectly, any Common Stock, option, convertible
security or any other instrument convertible into or exercisable or exchangeable
for Common Stock, or to convert or exercise any such convertible or exercisable
instrument (except as may be issued pursuant to the terms of the Company’s
approved stock option plan) beneficially owned by such person, unless (i) the
Required Holders (as defined in the Certificate of Designation) shall have
executed a written consent to such sale, transfer or exercise or (ii) for each
of the sixty (60) consecutive Trading Days (the “Limitation Measuring Period”)
prior to the date of such sale, transfer or exercise, the Registration Statement
(as defined in the Registration Rights Agreement between the Company and the
Buyers) covering the resale of the Conversion Shares (as defined in the
Company’s Certificate of Designation of Series B Preferred Stock (the
“Certificate of Designation”)) shall have been effective and the VWAP (as
defined in the Certificate of Designation) of the Company’s Common Stock shall
have equaled or exceeded 175% of the Conversion Price (as defined in the
Certificate of Designation) in effect at the beginning of the Limitation
Measuring Period (subject to appropriate adjustments for stock splits, stock
dividends, stock combinations and other similar transactions after the Issue
Date) for

 

1



--------------------------------------------------------------------------------

each Trading Day (as defined in the Certificate of Designation) during the
Limitation Measuring Period (the “Senior Management Limitation”). Insider
further agrees that the Company is authorized to and the Company agrees to place
“stop orders” on its books to prevent any transfer of shares of Common Stock or
other securities of the Company held by Insider in violation of this Agreement.

b. Any subsequent issuance to and/or acquisition of shares or the right to
acquire shares by Insider will be subject to the provisions of this Agreement.

c. The foregoing restrictions notwithstanding, in any three month period during
the Restriction Period, the Insider may sell up to the number of shares of
Common Stock (the “Insider Stock”) (including both stock (i) actually and/or
beneficially owned by Insider on the Closing Date, as defined in the Securities
Purchase Agreement), and (ii) stock acquired by the Insider in transactions
qualifying as Exempt Issuances, as defined in the Securities Purchase Agreement)
which the Insider would be able to sell during such period under the volume
restrictions of Rule 144 as promulgated by the Securities and Exchange
Commission (the “Rule 144 Limitation Amount”), provided that, in any thirty
(30) day period during the Restriction Period, the Insider may sell no more than
one-third ( 1/3) of the Rule 144 Limitation Amount.

d. Notwithstanding the foregoing restrictions on transfer, the Insider may, at
any time and from time to time during the Restriction Period, transfer the
Common Stock (i) as bona fide gifts or transfers by will or intestacy of up to
$100,000, in the aggregate, (ii) to his or her spouse, siblings, parents,
parents-in-law or any natural or adopted children or other descendants or to any
trust for the direct or indirect benefit of the undersigned and/or any such
family members, provided that any such transfer shall not involve a disposition
for value, (iii) to a partnership which is the general partner of a partnership
of which the Insider is a general partner, (iv) to any “Permitted Affiliates” as
defined below in this paragraph (b) or (v) as a bona fide pledge to a lender,
provided that, in the case of any gift or transfer described in clauses (i),
(ii), (iii) or (iv), each donee or transferee agrees in writing to be bound by
the terms and conditions contained herein in the same manner as such terms and
conditions apply to the undersigned. “Permitted Affiliates” means any person
which is controlled by, controls or is under common control with, the Insider.
As used in this definition, “control” means the possession, directly or
indirectly, of the power to vote eighty percent (80%) or more of any class of
voting securities of such person or to direct or cause the direction of the
management or policies of that person, whether through ownership of voting
securities, by contract or otherwise.

e. The Insider further agrees not to place into default any debt that is or
becomes owed to it by the Company or preferred stock of the Company that is or
becomes held by it during the Restricted Period (“Insiders Non-Default
Covenant”).

f. Notwithstanding anything to the contrary herein, (i) nothing herein shall
prevent the Insider from converting any of its options or convertible securities
into Common Stock during the Restriction Period, so long as any resales of the
resulting Common Stock are made in conformity with this Agreement, and
(ii) nothing herein shall prohibit each Insider from making charitable
contributions of up to $100,000 worth of Common Stock without further
restriction on the resale thereof by the recipient charity.

 

2



--------------------------------------------------------------------------------

3. Miscellaneous.

a. At any time, and from time to time, after the signing of this Agreement
Insider will execute such additional instruments and take such action as may be
reasonably requested by the Subscribers to carry out the intent and purposes of
this Agreement.

b. This Agreement shall be governed, construed and enforced in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction, except to the extent that the securities laws of the state in
which Insider resides and federal securities laws may apply. Any proceeding
brought to enforce this Agreement may be brought exclusively in courts sitting
in New York County, New York.

c. This Agreement contains the entire agreement of the Insider with respect to
the subject matter hereof.

d. This Agreement shall be binding upon Insider, its legal representatives,
successors and assigns.

e. This Agreement may be signed and delivered by facsimile and such facsimile
signed and delivered shall be enforceable.

f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, Insider has
executed this Agreement as of the day and year first above written.

 

INSIDER:

 

(Signature of Insider)

 

(Print Name of Insider)

 

Number of Shares of Common Stock Beneficially Owned

 

Note Principal Owned on the date of this Agreement

 

COMPANY: AVICENA GROUP, INC. By:  

 

Print Name:  

 

Title:  

 

 

4